Exhibit 10.1
 


 
AMENDMENT NO. 2 TO PARENT GUARANTY
 
AMENDMENT NO. 2, dated as of January 25, 2008 (this “Second Amendment”), to the
Parent Guaranty (as amended by Amendment No. 1, dated as of February 23, 2007,
and as further amended, restated, supplemented or otherwise modified prior to
the date hereof, the “Existing Guaranty”; as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Guaranty”), dated as of March 17, 2006, executed by ANTHRACITE
CAPITAL, INC. (“Anthracite”) as guarantor (the “Guarantor”) in favor of BANK OF
AMERICA, N.A., as the lender (the “Lender”) under the Credit Agreement (as
defined below).  Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Guaranty.
 
RECITALS
 
WHEREAS, the Guarantor is party to that certain Credit Agreement, dated as of
March 17, 2006 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”) among AHR Capital BofA Limited, a limited
company organized under the laws of Ireland, as a borrower, Anthracite as the
borrower agent, the other borrowers from time to time party thereto and the
Lender;
 
WHEREAS, as a condition to the Credit Agreement, the Guarantor has executed the
Guaranty;
 
WHEREAS, the Guarantor and the Lender desire to amend the Guaranty in the manner
and on the terms set forth herein;
 
NOW THEREFORE, the Guarantor and the Lender hereby agree, in consideration of
the premises and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, that the Existing Guaranty is
hereby amended as follows:
 
SECTION 1. Amendment.  The Existing Guaranty is hereby amended by deleting
Section 10(a) thereof in its entirety and substituting the following in lieu
thereof:
 
“(a) Maintenance of Tangible Net Worth.  Tangible Net Worth at the end of each
fiscal quarter shall not be less than the sum of (i) $400,000,000, plus, (ii) an
amount equal to 75% of any Equity Proceeds received by the Guarantor on or after
July 20, 2007;”
 
SECTION 2. Conditions Precedent.  This Second Amendment shall become effective
on the date (the “Second Amendment Effective Date”) on which the following
conditions precedent shall have been satisfied:
 
(a) the Lender shall have received this Second Amendment, executed and delivered
by a duly authorized officer of the Guarantor and the Lender; and
 
 

--------------------------------------------------------------------------------


 
(b) each of the representations and warranties made and restated by the
Guarantor pursuant to Section 3 of this Second Amendment shall be true and
complete in all material respects as though made on such date (except for any
such representation or warranty that by its terms refers to a specific date
other than the date first above written, in which case it shall be true and
correct in all material respects as of such other date).
 
SECTION 3. Representations and Warranties. On and as of the date first above
written, the Guarantor hereby represents and warrants to the Lender that (a) it
is in compliance with all the terms and provisions set forth in the Loan
Documents as amended hereby on its part to be observed or performed, (b) no
Default or Event of Default has occurred and is continuing, and (c) the
representations and warranties contained in Section 9 of the Guaranty are true
and correct in all material respects as though made on such date (except for any
such representation or warranty that by its terms refers to a specific date
other than the date first above written, in which case it shall be true and
correct in all material respects as of such other date).
 
SECTION 4. Limited Effect. Except as expressly amended and modified by this
Second Amendment, the Existing Guaranty shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
upon the Second Amendment Effective Date, all references therein and herein to
the “Loan Documents” shall be deemed to include, in any event, this Second
Amendment.  Each reference to the Guaranty in any of the Loan Documents shall be
deemed to be a reference to the Guaranty as amended hereby.
 
SECTION 5. Counterparts.  This Second Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Second Amendment in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of a manually executed original counterpart
thereof.
 
SECTION 6. GOVERNING LAW.  THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]
 
 

 
 
 
- 2-

--------------------------------------------------------------------------------




 




 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.
 



   
ANTHRACITE CAPITAL, INC., a Maryland corporation, as Guarantor
                   
By:
/s/ Richard Shea
     
Name:
Richard Shea
     
Title:
President and Chief Operating Officer
         

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 



   
BANK OF AMERICA N.A., as Lender
                   
By:
/s/ Peter Cookson
     
Name:
Peter Cookson
     
Title:
Managing Director
         


 
 
 
 
 

--------------------------------------------------------------------------------